DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/22/2021.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation "the smallest cross-sectional diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim was assumed to mistakenly recite dependence on claim 1, instead of claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spangler et al. in US Patent Application Publication 2018/0306036 (“Spangler”).
Regarding claim 1,
Regarding claim 4, Spangler discloses the airfoil of claim 1, further comprising: at least one hole connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one other radial cooling passage (see Fig. 2A; the outlet at the radially outer end of path 204a may be said to be a hole such that claim 4 is read on). 
Regarding claim 5, this claim recites a product-by-process limitation that imparts no patentably distinguishable structure to the claim.  See MPEP 2113.  Regardless, Spangler discloses a cast airfoil tip (paragraph [0107]).
Regarding claim 6, this claim recites a product-by-process limitation that imparts no patentably distinguishable structure to the claim.  See MPEP 2113.  Regardless, Spangler discloses a cast airfoil body (paragraph [0107]).
Regarding claim 7, Spangler discloses the airfoil of claim 1, further comprising: wherein the airfoil root portion is disposed radially inward of the airfoil body portion; and wherein the airfoil body portion and the airfoil root portion are joined at a braze interface (paragraph [0107] discloses brazing together equivalent airfoil components). 
Regarding claim 9, Spangler discloses the airfoil of claim 1, further comprising: at least one hole connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one other radial cooling passage (see Fig. 2A; the outlet at the radially outer end of path 204a may be said to be a hole that connects 204a to 204b such that claim 9 is read on).
Regarding claim 11, Spangler discloses an airfoil comprising: 	an airfoil body portion 202 (or similarly 302, 402, etc. in subsequent embodiments); 	an airfoil tip portion 242 disposed radially outward of the airfoil body portion (such as in Fig. 2A); 	an airfoil root portion 206; and 	a plurality of radial cooling passages 204a, 204b, 204c extending through the airfoil body portion . 

Claim(s) 1, 4-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacala et al. in US Patent Application Publication 2006/0056969 (“Jacala”).
Regarding claim 1, Jacala discloses an airfoil comprising: 	an airfoil body portion 12 (Fig. 1-3); 	an airfoil tip portion 48 disposed radially outward of the airfoil body portion; 	an airfoil root portion 14; and 	a plurality of radial cooling passages 22 extending through the airfoil body portion from the root portion to the tip airfoil portion; 	wherein the airfoil body portion and the airfoil tip portion are joined at one of a braze interface and a weld interface (paragraph [0014]); and 	wherein the airfoil tip portion further comprises at least one manifold 44, the at least one manifold fluidly connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one other radial cooling passage (see Fig. 2; or equivalent manifold 144 in Fig. 3). 
Regarding claim 4, Jacala discloses the airfoil of claim 1, further comprising: at least one hole connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one 
Regarding claims 5-7, these claims recite a product-by-process limitation that imparts no patentably distinguishable structure to the claim.  See MPEP 2113. 
Regarding claim 9, Jacala discloses the airfoil of claim 1, further comprising: at least one hole connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one other radial cooling passage (the outlets of holes 46 may be said to connect passages 46 to passages 38; see Fig. 2). 
Regarding claim 11, Jacala discloses an airfoil comprising: 	an airfoil body portion 12 (Fig. 1-3); 	an airfoil tip portion 48 disposed radially outward of the airfoil body portion; 	an airfoil root portion 14; and 	a plurality of radial cooling passages 22 extending through the airfoil body portion from the root portion to the tip airfoil portion;	wherein the airfoil tip portion further comprises at least one manifold 44, the at least one manifold fluidly connecting at least one radial cooling passage of the plurality of radial cooling passages to at least one other radial cooling passage (see Fig. 2; or equivalent manifold 144 in Fig. 3); and 	wherein the at least one manifold is radially outward of at least one joint interface (see Fig. 2 and 3 showing plenum or manifold 44, 144 having space radially outwards of the tip 36 of the airfoil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacala as applied above in view of Lee et al. in US Patent Application Publication 2002/0025248 (“Lee”).
Regarding claim 2, Jacala as applied above is silent to the airfoil of claim 1, wherein each radial cooling passage of the plurality of radial cooling passages defines an aspect ratio comprising a radial length of each radial cooling passage divided by a smallest cross-sectional dimension of each radial cooling passage; wherein at least one radial cooling passage of the plurality of radial cooling passages comprises an aspect ratio greater than about 60 to 1. 	Lee teaches an analogous cooled gas turbine engine airfoil, notably incorporating radial cooling passages just like Jacala.  Specifically, Lee teaches that it is desirable to manufacture such airfoil cooling passages with high aspect ratios (such as 300:1) with incorporated turbulators that are formed from a STEM process because such cooling passages enhance the cooling capability of the airfoil (see Lee paragraph [0003]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling passages of Jacala with high aspect ratio (up 
Regarding claim 3, assumed to depend on claim 2, Jacala as modified by Lee comprises cooling passage with aspect ratios over 60:1 where the aspect ratio is defined based on hole diameter (see Lee paragraph [0003]).
Regarding claim 12, see the rejection above of claims 2 and 3 with respect to Jacala in view of Lee as well as Jacala paragraph [0014] with respect to the claimed weld interface.

Claims 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spangler as applied above in view of Wei et al. in US Patent 6200439 (“Wei”).
Regarding claim 13, Spangler discloses a method of forming an airfoil, the method comprising:	forming an airfoil body portion via investment casting ([0063] discloses casting an airfoil); 	forming at least one radial cooling passage 204a, 204b, 204c within the airfoil body portion (Fig. 2a); 	forming an airfoil tip portion 242; and 	joining the airfoil tip portion to the airfoil body portion (paragraph [0071] disclosing attaching the turn cap or tip portion 242 to the airfoil). 	Spangler silent to specifically forming radial cooling passages using shaped tube electrochemical machining (STEM).	Wei teaches a tool, specifically a tool specialized for the formation of radial cooling channels in gas turbine engine blades, like those of Spangler.  Wei teaches that gas turbine engine airfoil cooling holes are advantageously created using STEM because it allows the formation of high aspect ratio holes, 
Regarding claims 14 and 15, Spangler as modified by Wei comprises an equivalent airfoil tip portion formed via either additive manufacturing or casting (see Spangler paragraph [0100]).
Regarding claim 16, Spangler as modified by Wei comprises the method of claim 13, wherein the at least one radial cooling passage defines an aspect ratio comprising a radial length of the at least one radial cooling passage divided by a smallest cross-sectional dimension of the at least one radial cooling passage; and wherein the aspect ratio is greater than about 60 to 1 (based on modification in view of Wei including aspect ratios for holes up to 300:1; see Wei column 1 line 14).
Regarding claim 17, Spangler as modified by Wei comprises the method of claim 13, further comprising: forming a plurality of radial cooling passages within the airfoil body portion using shaped tube electrochemical machining (as per the modification and rationale detailed above with respect to claim 13); and forming at least one drill hole in the airfoil body connecting at least one radial cooling passage to at least one other radial cooling passage (see Spangler Fig. 2A; the radially outer outlet of passage 204a may be said to be a drill hole that connects the fluid circuit to passage 204b via turn 246).   Applicant might consider further limited the concept of this claimed drill hole with minimal language to distinguish over Spangler in view of Wei.
Regarding claim 19, Spangler as modified by Wei comprises method of claim 13, further comprising: forming at least one flow conditioning feature in the at least one radial cooling passage 
Regarding claim 20, Spangler as modified by Wei comprises the method of claim 13, wherein joining the airfoil tip portion to the airfoil body portion comprises joining the airfoil tip portion to the airfoil body portion via at least one of a braze process and a weld process (see Spangler paragraph [0072] disclosing attaching turn caps, equated to the claimed airfoil tip portion, via welding).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spangler as modified by Wei and applied above in view of .
Regarding claim 18, Spangler as modified by Wei and applied against claim 13 above is silent to the method of claim 13, further comprising: electrical discharge machining (EDM) the airfoil tip portion and the airfoil body portion prior to joining the airfoil tip portion to the airfoil body portion.  Spangler simply discloses several various manufacturing methods for the equivalent airfoil tip portion, such as additive manufacturing or casting (Spangler paragraph [0063]). 	Memmen teaches an analogous gas turbine engine blade, including cooling circuits, internal the blade, just like Spangler.  Specifically, Memmen teaches that EDM is a known technique to finish forming cooling holes in a cast component (which is notably disclosed by Spangler).	The Court has held that simple substitution of one known element or step for another serves as basis for a prima facie case of obviousness.  Instantly, the art of record, Spangler as modified by Wei, differs only from the claimed invention by recitation of electrical discharge machining the equivalent airfoil tip.  Memmen is evidence that such a technique was known to a person having ordinary skill in the art before the effective filing date of the claimed invention to achieve the same result as the manufacturing process.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted one known airfoil tip .

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 10, the art of record, either alone or in combination, is silent to each and every limitation required of the claims.  It is generally known in the art that cooling passage positioning relative to an airfoil skin or perimeter is a design consideration that impacts cooling effect.  Likewise, cooling passage size is also a design parameter taken into consideration when developing a cooled airfoil.  The art of record, however, fails to specifically disclose or suggest each limitation required of either claim 8 or 10 as well as each radial cooling passage of the plurality of radial cooling passages is spaced less than about 50% of a smallest cross-section dimension of each radial cooling passage from an airfoil perimeter.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4411597 discloses a tip cap for a cooled airfoil that comprises a manifold.  US20200240274 discloses a cooled blade with a tip cap that accommodates cooling flow.  US20200088043 discloses a cooled turbine blade with a tip cap having a cooling plenum.  US20190345826 discloses a blade with a tip cap having a cooling passage connecting two radial flow cooling channels.  US10287896 discloses a blade tip cap manufacture method for a tip cap with cooling space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745